Citation Nr: 1301348	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  10-29 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of a broken nose, to include frequent and severe nosebleeds and sinus problems.


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to July 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the above claim.  Following the receipt of additional evidence, the Chicago RO issued a second rating decision in April 2009 confirming the previous denial.
In July 2010, the Veteran requested a hearing before a Veteran's Law Judge at his local RO, but he subsequently withdrew this request in writing in September 2011.  As such, his hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

The issue has been recharacterized as reflected on the title page as the issues of entitlement to service connection for a broken nose and sinus problems are not based on distinct diseases or injuries, but relate to the same in-service injury claimed by the Veteran.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (2008).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he currently suffers from frequent and severe nose bleeds, and possibly other nasal and/or sinus symptoms, due to a broken nose he sustained when unexpectedly attacked and beaten by a fellow soldier, allegedly the company boxer, while stationed in Trieste, Italy, with the 351st Infantry Regiment in the spring of 1954.

The record contains two instances of treatment for a nose bleed in June 2009 and September 2009, and the Veteran has submitted several lay statements attesting to the incident in service that allegedly resulted in his broken nose and his continuous symptoms of nose bleeds and other nasal problems since service.  Therefore, as the evidence shows that the Veteran has a current disorder that may be related to an injury he sustained in service, and he has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion on his claim for service connection for residuals of a broken nose, he should be provided with this examination on remand.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4); 

Furthermore, in April 2008, the Veteran's private pulmonary specialist noted that most of the Veteran's medical care is received from VA, yet no VA treatment records are associated with the claims folder.  Therefore, on remand, appropriate efforts should be made to obtain any VA treatment records for the Veteran showing treatment for his frequent and severe nosebleeds, or any other nasal or sinus disorder.  38 U.S.C.A. § 5103A(b)(3), (c)(2); 38 C.F.R. § 3.159(c)(2), (3).  The Veteran should be contacted to obtain any information necessary to locate these records, and all efforts to identify, locate, and obtain the Veteran's VA treatment records should be documented in the claims folder.   
 
Lastly, review of the private medical records submitted by the Veteran, or obtained on his behalf, shows that his records from Good Shepherd Hospital are incomplete, particularly the record of his appointment from March 31, 2006, and that he has obtained medical treatment that is not of record from an otolaryngologist beginning in June 2009.  The Veteran should be contacted and asked to provide any identifying information and authorization necessary to obtain these records, as well as any other additional records that he would like VA to consider in support of his claim, and all identified records for which the necessary authorization has been provided should be obtained on remand.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Make arrangements to obtain a complete copy of any VA treatment records showing treatment for the Veteran's frequent nosebleeds or other nasal or sinus problems.  If necessary, contact the Veteran to obtain any information necessary to locate these efforts, and all efforts to identify, locate, and obtain these records should be documented in the claims folder.   

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

2.  Contact the Veteran and obtain the names, addresses, and approximate dates of treatment any additional medical records that he would like VA to obtain.  Of particular interest are any additional private treatment records from Good Shepherd Hospital, particularly for the month of March 2006, and records of treatment received beginning in June 2009 from his private otolaryngologist, Dr. Laughlin.

The Veteran should also be asked to submit all relevant records that he has in his possession.  Make arrangements to obtain all records that are adequately identified and for which signed authorizations have been obtained.

In light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO should make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the claims file.

3.  Then, schedule the Veteran for an appropriate VA examination of his nose and sinuses.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests, including x-rays, should be accomplished.  

The examiner is requested to provide the following information:

(a) Document all nasal or sinus symptoms that the Veteran claims are related to the broken nose he sustained in service.

(b) Specifically record any objective medical evidence that supports or refutes the Veteran's assertion that he sustained a broken nose in service in 1954.

(c) Provide a diagnosis of any nasal or sinus disorder found to be present.

(d) Determine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed nasal or sinus disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the attack in service described by the Veteran, which allegedly resulted in a broken nose.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



